      Case: 1:18-cr-00708-CAB Doc #: 62 Filed: 10/31/19 1 of 2. PageID #: 552



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 1:18CR708
                                                    )
                Plaintiff,                          )   JUDGE CHRISTOPHER A. BOYKO
                                                    )
        v.                                          )
                                                    )
 KENNETH TYSON,                                     )   GOVERNMENT’S MOTION TO FILE
                                                    )   REPSONSE IN OPPOSITION TO
                Defendant.                          )   DEFENDANT’S MOTION TO COMPEL
                                                    )   PRODUCTION UNDER SEAL

       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney for the Northern District of Ohio, and Carmen E. Henderson and Chelsea

S. Rice, Assistant United States Attorneys, and respectfully moves this Court for an order

permitting the government to file its response in opposition to Defendant’s motion to compel

production under seal in order to protect sensitive information included in the motion. The

government will serve Defendant with a copy of its response immediately upon filing.

                                                        Respectfully submitted,

                                                        JUSTIN HERDMAN
                                                        United States Attorney

                                              By:       /s/ Carmen E. Henderson
                                                         Carmen E. Henderson (OH: 0089212)
                                                         Chelsea S. Rice (OH: 0076905)
                                                         Assistant United States Attorney
                                                         United States Court House
                                                         801 West Superior Avenue, Suite 400
                                                         Cleveland, OH 44113
                                                         (216) 622-3967/3752
                                                         (216) 522-2403 (facsimile)
                                                         Carmen.Henderson@usdoj.gov
                                                         Chelsea.Rice@usdoj.gov
      Case: 1:18-cr-00708-CAB Doc #: 62 Filed: 10/31/19 2 of 2. PageID #: 553



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of October 2019, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Carmen E. Henderson
                                                       Carmen E. Henderson
                                                       Assistant U.S. Attorney




                                                  2
